Citation Nr: 1614285	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

3.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome (PFS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004 including service in Southwest Asia from January to July 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for left knee patellofemoral syndrome and assigned an initial noncompensable disability rating, and denied service connection for a cervical strain and for right knee patellofemoral syndrome.
  
The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in June 2010.  A transcript of the hearing is associated with the claims file.  

In September 2011, the Board, in pertinent part, denied service connection for a cervical strain and denied an initial compensable disability rating for left knee patellofemoral syndrome.  The Board remanded the claim for service connection for right knee patellofemoral syndrome for further development in September 2011, December 2013, and October 2014.  

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 memorandum decision, the Court vacated that portion of the September 2011 Board decision that denied an initial compensable disability rating for left patellofemoral syndrome, and remanded that claim to the Board for additional adjudication.  

In the same May 2013 memorandum decision, the Court affirmed that portion of the September 2011 Board decision that denied service connection for a cervical strain.  The Veteran appealed the May 2013 Court decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a September 2014 decision, the Federal Circuit vacated that portion of the May 2013 Court decision that affirmed the denial of service connection for a cervical strain, and remanded the claim to the Court for additional adjudication.  See Joyner v. McDonald, 766 F.3d. 1393 (Fed. Cir. 2014).  In a February 2015 memorandum decision, the Court vacated that portion of the September 2011 Board decision that denied service connection for a cervical strain, and remanded the claim to the Board for additional adjudication.  

In September 2015, the Board remanded the claim for service connection for right knee PFS for adjudication of new evidence by the agency of original jurisdiction. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's neck pain, variously diagnosed in service as acute muscle spasms, cervical strain, and torticollis, resolved with no residuals; degenerative disc disease of the cervical spine, manifested after service as a result of post-service trauma and was not caused or aggravated by any aspect of service. 

2.  There is insufficient competent evidence of a chronic right knee disability at any time during the period of time covered by the appeal.  

3.  The Veteran's left knee disability is manifested by subjective reports of pain, stiffness, aching, and lack of endurance but with no clinical indications of painful or limited motion, meniscus deficits, instability, subluxation, or imaging evidence of arthritis or other degenerative disease during the entire period of time covered by the appeal.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for neck pain are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2015).  

2.  The criteria for service connection for right knee disorder, to include as secondary to service-connected disability, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2015).  

3.  The criteria for an initial compensable rating for left knee PFS are not met at any time during the period covered by this appeal.   38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-61 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In November, December 2005, and March 2006, the RO provided notices relevant to the original claim for service connection for the neck and left knee patellofemoral syndrome (PFS) that in aggregate met all the requirements.  The notices advised the Veteran of the five criteria for service connection and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notices were provided prior to the initial decision on the claim in December 2006.  A timely notice was not provided for the claim for service connection for right knee patellofemoral syndrome.  Although adjudicative documents may not substitute for adequate notice, the RO provided all criteria in a November 2007 statement of the case that addressed the claim for service connection for the right knee.  The information was identical to that provided earlier for the left knee followed by readjudication of the claim in four supplemental statements of the case from February 2013 to March 2016 with opportunities to respond.  Further, the Veteran demonstrated actual knowledge of the requirements in several briefs to the Board and during the June 2010 Board hearing.  Therefore, the Board finds that the notice requirements have been satisfied and any timing or content errors are not prejudicial to the Veteran.  

When service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i).  VA's General Counsel has held that no notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  Thus, because the notice that was provided before service connection for left knee patellofemoral syndrome was granted was sufficient, VA's duty to notify for this claim has been satisfied.  

Pursuant to VA's duty to assist in the development of a claim, VA has associated with the Veteran's claims file service treatment and personnel records, VA treatment records through January 2014, and identified or submitted private treatment records.  During the Board hearing and in VA outpatient clinical encounters, the Veteran reported that he received primary care from a private physician.  Although the file contains records of private care during service and in 2005, the Veteran has not identified the provider(s) of primary care since that time, despite notices from the RO and suggestions during the Board hearing that authorization to obtain or submission by the Veteran could assist in substantiating the claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(3).  

The Veteran was afforded VA examinations and medical opinions in January 2006, January 2013, January 2014, and November 2015.  The Board finds that, in aggregate, the examinations and opinions are adequate because they were based on consideration of the appellant's prior medical history, lay statements, and addressed the nature, etiology, and severity of the claimed disorders in sufficient detail.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2009); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the hearing, the undersigned VLJ discussed the bases for the prior determinations and the elements of the claim that were not substantiated.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and held the record open for the Veteran to identify or submit additional relevant evidence.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge necessary to substantiate his claims for benefits.  The Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The Board remanded the claims to obtain an additional medical examinations and opinions in September 2011, December 2013, October 2014, and September 2015.   The Board finds that there has been substantial compliance with the remand instructions as further explained below for each claim.  See Stegall v. West, 11 Vet. App. 268 (1998): D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection 

The Veteran served as a U.S. Marine Corps vehicle operator, and he deployed to Kuwait and Iraq from January to July 2003 as a member of a services battalion.  He contended in an August 2005 claim that his neck disability first manifested during active service with a continuity of symptoms after service and that his right knee disorder was caused or aggravated by his service-connected left knee disability.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (but not muscle spasm or torticollis) is among those diseases for which the presumption and use of continuity of symptoms is available.  

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 
§ 3.304 (d).  In this case, the Veteran credibly reported involvement in combat action in Southwest Asia but the Veteran's contended disorders did not arise from injuries or disease associated with that action.  

Service connection may also be granted for a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not  later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).

A finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Mitchell v. Shinseki, 25 Vet. App. 32   (2011), quoting 38 C.F.R. § 4.40.  Pain alone does not constitute a disability.  Sanchez-Benitez v. Principi, 
13 Vet. App 282, 285 (1999).   

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neck Pain

While on active duty in October 2002, the Veteran sought treatment at a private Roanoke-Chowan hospital for neck pain that started upon rising that morning with no trauma.  Clinicians diagnosed muscle spasm and acute cervical myofascial strain and prescribed muscle relaxant medication. 

Service treatment records prior to 2004 including an August 2001 physical examination report, pre- and post-deployment questionnaires prepared in January 2003 and July 2003 are silent for any injuries, symptoms, or diagnoses for neck pain or other abnormality of the cervical spine.  In the latter July 2003 questionnaire, the Veteran denied participating in direct combat where he discharged a weapon, denied swollen, stiff, or painful joints and muscle aches, and noted no issues associated with environmental exposure.  

In April 2004, while stationed in Okinawa, Japan, the Veteran sought treatment for neck cramps that occurred the previous morning while brushing his hair.  A clinician diagnosed neck strain or torticollis and prescribed muscle relaxant medication, heat, and stretching exercise.   There was no follow up treatment.  Torticollis is defined as a contracted state of the cervical muscles, producing a twisting of the neck and an unnatural position of the head.  Dorland's Illustrated Medical Dictionary 1924 (30th Ed., 2003).  

In a September 2004 discharge physical examination, the Veteran denied head injuries and arthritis.  He reported a recent ankle sprain and a history of a fifth finger fracture but no other swollen or painful joints and no symptoms associated with the neck or cervical spine.  

In November 2004, the Veteran sustained a broken jaw and injury to the lower back in a fight.  The Veteran first sought emergency treatment at a military hospital with follow up care by a private physician.  At the military hospital, a physician noted that the Veteran sustained blows to the face with no loss of consciousness.  The physician noted no neck abnormalities and a full range of motion.  The physician diagnosed left zygomatic arch fracture and performed an open reduction internal fixation procedure.  The private physician later the same month noted the fixation and the Veteran's inability to open his mouth, but noted no adenopathy of the neck.  

After discharge from service in March 2005, the same private physician noted the Veteran's report of involvement in a motor vehicle accident five days earlier.  The Veteran reported neck pain, but the physician noted normal head alignment and mobility.  A computed tomography scan of the cervical spine was negative.  The physician diagnosed neck pain as a new problem and prescribed muscle relaxant and antiinflammatory medication.  The Veteran continued to report neck pain in a follow up encounter one week later.  From March to May 2005, the Veteran received chiropractic treatment for neck pain.  

The RO received an informal claim for service connection for neck pain in August 2005 and a formal claim in November 2005.  The Veteran reported that the onset of the disorder was in November 2004.   

In January 2006, a VA contract physician summarized the medical history from the Veteran's reports.  The Veteran reported straining his neck while doing some lifting three and one-half years earlier with occasional muscle spasms every two to three months after heavy repeated use.  The Veteran also reported the fractured jaw and nose but denied any functional impairment from the injury.  The Veteran did not report the injury in the March 2003 motor vehicle accident.  On examination, the physician noted no radiating pain with movement, muscle spasms, or tenderness and a full range of pain free motion.  A cervical spine X-ray was normal.  The physician noted that previous symptoms had resolved with a normal examination.  

In January 2007, the Veteran sought primary care at a VA clinic.  A VA nurse practitioner (NP) noted the Veteran's reports of chronic lumbar and thoracic spinal pain since 2001 but no mention of neck pain or previous motor vehicle accidents.  Subsequent outpatient records through January 2014 are primarily record mental health care with irregular primary care entries noting that the Veteran received regular care from a private source and with on-going medication for back pain.  None of these treatment encounters mention neck pain.  

During the June 2010 Board hearing, the Veteran testified that at an unspecified time in service he had been performing physical training and the next day woke up with a neck cramp and could not turn to the left.  He testified that he was treated at sick call and provided medication for muscle spasm.  He testified that he also sought treatment at a private Roanoke-Chowan hospital in service in 2004 following an unspecified accident in which he also injured his back.  The undersigned VLJ advised the Veteran that the only records from this hospital were from October 2002 and were not related to an accident or traumatic injury.  The undersigned held the record open to provide the opportunity to obtain additional records.  No additional authorizations to obtain records from this hospital have been received.  The Veteran further testified that the experienced neck muscle spasms, pain, and stiffness "all the time" and sought treatment for it after service.  

In September 2011, the Board denied service connection for a neck disorder.  Notwithstanding the Veteran's two acute episodes of neck pain, the Board found that the evidence did not show that the Veteran had a diagnosed, chronic neck disability.  

The Veteran appealed to the Court, and in June 2012 and September 2012 briefs, called attention to the October 2002 and April 2004 encounters for treatment for neck cramps.  The Veteran contended that he had a qualifying chronic disability because he reported neck pain, stiffness, and cramping for which there was no diagnosis.  As the Veteran had service in Southwest Asia, the Board erred by not considering whether service connection was warranted for an undiagnosed illness.  In a May 2013 Memorandum Decision, the Court found, "There is no evidence, medical or otherwise that [the Veteran] suffered from any disability, undiagnosed or otherwise."  The Court affirmed that part of the Board's decision on the claim for service connection for neck pain.  

The Veteran appealed this decision to the Federal Circuit which held that pain could evidence a qualifying chronic disability under statute that became manifest during service on active duty in the Southwest Asia theater of operations.  The Veteran need only to have been evaluated and that no diagnosis could be made concerning the cause of the qualifying chronic disability.  The Federal Circuit vacated the Court's decision and remanded for the Court to determine whether the Veteran has an undiagnosed illness and whether he satisfies the remaining elements for compensation.  Joyner v. McDonald, 766 F.3d 1393 (Fed.Cir. 2014).  In February 2015, the Court remanded the claim to the Board to determine whether evidence of pain without a diagnosis raised entitlement to benefits under 38 U.S.C.A. § 1117.  In September 2015, the Board remanded the claim for another VA examination to determine the nature and etiology of the Veteran's cervical spine symptoms including whether they are a manifestation of an undiagnosed illness.   

During the pendency of the appeals, the Veteran underwent two VA orthopedic examinations for low back and knee disorders.  In January 2013, there was no report by the Veteran or clinical observations associated with neck injuries or symptoms.  In January 2014, a VA physician's assistant (PA) noted the Veteran's report of working as a youth mentor, sanitation crew leader, security officer, and forklift operator since service and that he continued to experience chronic neck pain.   He also reported that he had been in five motor vehicle accidents since service and was injured in three of them and filed lawsuits.  The PA did not note the nature of the injuries and did not examine the neck area.  

In November 2015, a VA NP noted a review of the claims file and the Veteran's report of treatment for neck pain twice while on active duty after physical training.  The NP noted that the service records showed multiple prescriptions for non-steroidal anti-inflammatory medications.  The NP also noted the Veteran's report of at least three motor vehicle accidents in the past four years and that he missed work as a forklift operator for seven days in the past year because of neck pain.  He reported receiving medication prescribed by a private primary care physician.  He reported current symptoms of neck stiffness, intermittent sharp pain with muscle spasms and popping or crunching with certain neck movements, worse during change of weather and cold.  The symptoms interfered with playing with his children and participation in sports such as running and basketball. 

On examination, the NP noted a normal range of motion but with pain on motion that did not impair function even on repetition.  There was no localized tenderness or pain on palpation and no pain on weight bearing,   but there was evidence of muscle spasm that did not result in guarding or abnormal spinal posture.  Muscle strength, reflexes, and sensation in the upper extremities were normal with no radiculopathy.  The NP noted that X-rays showed degenerative joint disease.   

The NP found that there was no sign of cervical arthritis during active service.  The muscle spasm/ torticollis were soft tissue injuries which generally self-resolve and were not noted on the discharge examination.  The NP noted the jaw fracture in 2004 and the motor vehicle whiplash injury in 2005 although the records of treatment for these injures did not implicate the cervical spine.  Referring to several medical texts and sources, the NP explained the physiology of degenerative spinal disease and how it is affected by injury as well as aging and genetic factors.  The NP noted that whiplash injury causes damage to the ligamentous support system allowing for excess movement of a joint, leading to wear and tear.  The NP found that the Veteran's current degenerative disease of the cervical spine was less likely caused by events in military service and more likely caused by multiple injuries to the neck sustained after service starting in March 2005.  

In a separate opinion the same day, the NP again noted a review of the record and found no instance of an illness, including the symptoms associated with the neck, for which no etiology had been established.  Specifically, the NP referred to an Institute of Medicine report on Health and the Gulf Veteran and noted that neck degenerative joint disease was unrelated to environmental exposure in Southwest Asia but rather was a medically understood phenomenon with multiple risk factors and a strong genetic component.  

As a preliminary matter, the Board finds that there has been substantial compliance with the instructions in its September 2015 remand order.  The VA examination and opinion in November 2015 addressed the inquiries posed by the Board including whether the Veteran's manifestations represented an undiagnosed illness, whether the manifestations were diagnosable but attributable to a chronic multisystem illness of unknown or partially explained etiology, and whether any diagnosable illness manifested during service, within one year of service, or was causally related to any circumstance in service including environmental exposure. 

The Board finds that service connection for neck pain, variously diagnosed as muscle spasm, cervical strain, torticollis and later after service as degenerative disc disease of the cervical spine is not warranted on a direct basis or as a consequence of service in Southwest Asia under the provisions of 38 U.S.C.A. § 1117. 

The Board notes that the Veteran is competent to report his observable symptoms and the circumstances surround their onset and that these reports are credible because they are consistent with the service records.  However, his testimony that the timing of the onset was November 2004 and that he experienced neck muscle cramps "all the time" warrants less probative weight because the November 2004 treatment records are silent for any neck symptoms and because the VA outpatient treatment records refer only to low back pain.  Furthermore, the Veteran referred to private treatment for these symptoms following multiple post-service motor vehicle accidents but has not identified and authorized recovery records of private treatment since 2005.   The Board also assigns probative weight to his denial or failure to report symptoms when seeking medical treatment and under examination conditions when it would be appropriate to do so, such as immediately after deployments, during discharge examinations, following traumatic accidents, and in occasional VA primary care encounters.  The Veteran is not competent to determine that his symptoms in service represented the onset of a chronic disorder or that the later onset of degenerative disc disease was caused by events in service including service in Southwest Asia as these are complex matters requiring medical training and experience.  

The Board first addresses the Veteran's contention, and the finding of fact by the Court and Federal Circuit, that the Veteran had neck pain in the absence of a diagnosis that alone establishes service connection under the provisions of 38 U.S.C.A. § 1117 based on his service in Southwest Asia.  The Board disagrees because this finding is not supported by any evidence of record.  

In October 2002 and April 2004, the Veteran sought treatment for neck pain.  He initially reported that the symptoms arose overnight or after brushing his hair.  He later testified that at least one event occurred after performing physical training but neither was associated with trauma and neither was while deployed to Southwest Asia.  On both occasions, clinicians clearly diagnosed as muscle spasm and torticollis.  Contrary to the Veteran's representations to the Court and Federal Circuit, there was no report of pain in the absence of diagnosis on these occasions.  Moreover, the Veteran denied any recurrent neck symptoms in his July 2003 post-deployment report and during his September 2004 physical examination.  
 
Records of examination following the 2004 fight and jaw fracture during service and the post-service motor vehicle accident in March 2005 are silent for any neck pain or other cervical manifestations, chronic or acute.  In the January 2006 VA examination, the Veteran reported and the examining physician acknowledged the history of the two episodes of muscle cramps in service, but there was no mention by the Veteran of the March 2005 vehicle accident for which he received months of thoracic and low back treatment.  During this examination, the Veteran did not report neck pain and none was observed during the clinical examination.  The physician entered a diagnosis of normal cervical spine because there were no manifestations present at that time and because the earlier symptoms were acute and resolved.  Therefore, there was no pain in the absence of diagnosis on this occasion.  

The Board will accept the Veteran's hearing testimony that he experienced recurrent muscle cramps after 2006 even though the VA outpatient records are silent for these symptoms in encounters when the opportunity to report them was available.  The Board also accepts as credible his reports of multiple motor vehicle accidents that were sufficiently severe to warrant lawsuits for damages even though he did not authorize recovery or submit any supporting medical treatment records.  Nevertheless, the next time he underwent an examination of the neck was in November 2015.  On this occasion, he reported neck pain which was confirmed in a clinical examination and supported a clear diagnosis of degenerative disc disease with a competent explanation of its etiology.     

Although the pain on motion noted at this time would meet the criteria for a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010(2015), it is not an undiagnosed illness nor one of the specific qualifying medically unexplained chronic multisymptom illnesses without conclusive pathophysiology or etiology.  Therefore, the Board finds that service connection under the provisions of 38 U.S.C.A. § 1117 is not warranted because at no time did the Veteran present symptoms of neck pain that were not clearly diagnosed and attributed to a specific etiology.  

The Board further finds that service connection for neck pain and degenerative disc disease of the cervical spine is not warranted on a direct basis or on a presumptive basis as a chronic disease.  The Board refers to the evidence cited above and finds that the two episodes of neck muscle cramps in 2002 and 2004 were acute and resolved without follow up treatment.  The Veteran did not report chronic neck pain in the July 2003 post-deployment questionnaire, on the September 2004 physical examination, or as a symptoms following the November 2044 fight and jaw fracture.  Examiners on the two latter occasions noted no cervical spine abnormalities or pathology.  Therefore a chronic disorder did not manifest in service. 

The Veteran did sustain injuries in the March 2005 motor vehicle accident.  Although he experienced post-traumatic neck pain, an X-ray was negative.  The Veteran received chiropractic treatment for neck pain.  However, in the January 2006 examination, the Veteran reported only the history of neck cramps in service, did not mention the accident.  The Veteran did not report current neck symptoms and none were observed in the clinical examination.  The examiner found that the pain arising from the history in service had resolved.  Although the Veteran testified that he continued to have neck pain since the vehicle accident, it was not continuous from service, was caused by post-service trauma, and had again resolved in January 2006.  

Finally, the Board finds that service connection for degenerative disc disease of the cervical spine is not warranted because it did not manifest in service or within one year of service and was caused by multiple post-service injuries.  The Board places greatest probative weight on the opinion of the VA NP who reviewed the entire history, examined the Veteran, considered his reports, and found that the disease was caused by the accidents starting after service in March 2005 as well as by aging and genetic factors.  The NP ruled out any contribution by environmental hazards that may have been present during service in Southwest Asia.     

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disorder 

Service treatment records are silent for any symptoms, injuries, diagnoses or treatment for the right knee.  The Veteran sustained a left ankle sprain in October 2001 while descending stairs.  He was treated with immobilization and rest over the next three months and returned to duty.   He injured his left knee and ankle in March 2002 when his pants were caught in the rear wheel of an off-road three wheel cycle.  A clinician diagnosed suspected left medial collateral ligament strain.  In a September 2004 discharge physical examination, the Veteran reported another recent left ankle sprain that was healing.  He did not report any current or history of right knee symptoms and none were noted by the examining physician.  

In November 2005, the RO received the Veteran's claim for service connection for the left knee and ankle. 

In January 2006, a VA contract physician examined both knees and the left ankle.  The Veteran reported the onset of pain in both knees four years earlier and was told that he had tendinitis in the knees caused by prolonged standing and walking.  He reported only occasional popping after two hours of weight bearing.  On examination, the physician noted that both knees were grossly normal without swelling, tenderness, effusion, locking sensation, crepitus, or subluxation.  Right knee range of motion and an X-ray were normal.  The physician diagnosed bilateral knee patella femoral syndrome (PFS) based on the subjective symptoms reported by the Veteran.  

In December 2006, the RO granted service connection for left ankle sprain and left knee patellofemoral syndrome citing the three wheel vehicle accident and treatment in service, but denied service connection for the right knee.  Notwithstanding the Veteran's report of the onset of right knee pain four years earlier, the RO found that it was not consistent with the service records and that the PFS of the right knee manifested after and was not caused by service.     
  
During the June 2010 Board hearing, the Veteran testified that he experienced right knee pain, tingling, swelling, stiffness, and limitation of motion after extended walking.  He stated that he first knew he had a right knee disorder in January 2003 about the time that he injured his left knee. 

In September 2011, the Board remanded the claim to obtain a VA examination and an opinion whether the right knee PFS was caused by the service-connected left knee PFS.  

In January 2013, a VA physician noted a review of the claims file and noted a diagnosis of knee sprain in both knees in 2002-03 based on a report by the Veteran that he fell while playing basketball, diagnosed with sprained knee and torn ligament in the left ankle, and wore an air cast for three months.  The Veteran reported that after discharge his knee was still painful, aching, throbbing and stiff with a "pins and needles" sensation.  He did not use a support device but had been treated by a private physician in 2010-11.  On examination, range of motion was normal and pain free with no additional loss of function on repetition.  There was no pain on palpation, instability, meniscus deficit, or loss of strength.  An X-ray showed some sclerosis in the boney cortex that suggested possible post-traumatic change, enchondroma, or osteoid ostema.  Upon review of the record, the physician noted that the Veteran injured his left ankle, not his right knee, in service and found that his examination showed a normal right knee.  

In December 2013, the Board remanded the claim again because the January 2013 examiner did not provide the requested opinion whether the right knee strain was secondary to the service-connected left knee.  The Board ordered a new examination by a different examiner. 

VA outpatient treatment records through January 2014 are silent for any right knee symptoms or disorders.

In January 2014, a VA PA noted a review of the claims file and that the record showed a previous diagnosis of tendonitis only for the left knee.  The Veteran that he could no longer do "anything he used to" including play basketball at the level he had played earlier in service.  On examination, right knee range of motion was normal and pain free with only a palpable click on extension which was likely benign.  X-rays showed a stable likely benign osteoma without arthritis or degeneration, but the examiner did not specify whether either or both knees were affected.  The PA noted that the left knee tendonitis and left ankle sprain had resolved and that there was insufficient evidence to diagnose a right knee disorder or any residuals of injury. 

In October 2014, the Board again remanded the claim for an addendum opinion to resolve which knee had the indications of osteoma and the contradictory diagnosis of left knee tendonitis versus resolved left knee tendonitis. 

In February 2016, the VA PA again noted a review of the file and found that the Veteran's reported right knee strain in service was most likely acute and had resolved without residuals and that the clinical examination and X-rays of the right knee obtained in January 2014 were normal.  Therefore, the PA found that the Veteran did not have a right knee disorder and, without a current disorder, it could not be caused or aggravated by the service-connected left knee.  

As a preliminary matter, the Board finds that in aggregate, there has been substantial compliance with its December 2011, October 2013, and October 2014 remand instructions.  The combination of all ordered examinations and opinions has provided sufficient medical information in response to the Board's instructions to adjudicate the claim.  

The Board finds that service connection for right knee disorder is not warranted on a direct or secondary basis because the weight of competent and credible evidence is that the Veteran does not now or at any time during the period of the appeal have a chronic right knee disorder.  

The Veteran is competent to report on the observed onset of symptoms in service at the time of his left knee and ankle injuries which occurred in 2001, 2002 and 2004.  However the Board finds that his reports are not credible because they are inconsistent with the service records that show no right knee symptoms at the time of any of the left side injuries.  The Board does not rely solely on the lack of medical treatment in service but also on his denial or failure to report any right knee issues on his July 2003 post-deployment questionnaire or in the September 2004 discharge physical examination when he had the opportunity to do so and when he did discuss the left ankle injury.  During the hearing, the Veteran testified that his symptoms began with an injury in January 2003 which is not credible because that date corresponds to the start of his deployment to Southwest Asia and his pre-deployment questionnaire is silent for any knee symptoms.  This date does not correspond to any record of injury to the left or right knees.  

The earliest observed manifestation of a right knee disorder was by the VA physician in January 2006 who diagnosed PFS based only on the Veteran's report of an onset four years earlier and an inservice diagnosis of tendinitis of both knees, which is not consistent with the service records that are silent for any right knee symptoms or injury.  Therefore, the Board places low probative weight on this diagnosis because the diagnosis is not supported by an accurate history or pathology.  The physician's clinical observations and imaging studies were normal.  

All subsequent examinations of the right knee were normal with the possible exception of the X-ray of an unspecified knee in January 2013 that showed sclerosis in the boney cortex that suggested possible post-traumatic change, enchondroma, or osteoid ostema.  In January 2014, another X-ray, this time of the right knee, showed stable osteoma without arthritis or degeneration that the examiner assessed as benign.  All examiners in 2006, 2013, 2014, and 2015 interviewed the Veteran, reviewed the file, and noted awareness of his lay contentions.  However, the Board finds that the great weight of competent medical evidence is that the Veteran does not now and did not have a right knee disorder at any time during the period of the appeal.  Therefore, the first element of service connection on a direct or secondary basis is not met. 

Although not a contention in the claim for the right knee, but in recognition of the Veteran's theory raised in litigation for the cervical spine, the Board will address whether pain without a diagnosis raised entitlement to benefits under 38 U.S.C.A. § 1117 as an undiagnosed illness.   The Board finds that this theory has no merit in this case.   As noted above, the Board finds that the Veteran's reports of pain and other right knee symptoms were first reported more than one year after service, were not consistent with the service records, not consistent with his reports in questionnaires and examinations in service, and not consistent with the clinical findings in multiple post service examinations.  Even if the Veteran's reports of pain and discomfort were credible and even if the benign artifacts shown in the January 2013 imaging study represented an undiagnosed illness, there is no loss of function or indications of arthritis that would support a degree of severity at the 10 percent level under any potentially applicable diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257-61 (2015).  Therefore, the criteria for service connection under the provisions of 38 U.S.C.A. § 1117 for a qualifying chronic disability are not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Initial Rating

The Veteran contended in a January 2007 notice of disagreement and during the June 2010 Board hearing that his left knee PFS is more severe than is contemplated by a noncompensable rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disabilities may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 5010.

The rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the knee to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the knee to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2015).

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Impairment of the tibia and fibula, genu recurvatum, and ankylosis are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015).  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The General Counsel did not expressly address whether separate ratings are appropriate for cartilage damage and instability.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258 (2014).  Separate ratings under DC 5258 and DCs 5003/5010 are not appropriate because DC 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  VAOGCPREC 9-98 (Aug. 14, 1998).  

When evaluating musculoskeletal disabilities, in addition to applying schedular criteria, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).

As noted above, service treatment records show that the Veteran sought treatment in March 2002 following a left knee and ankle injury in an off-road vehicle accident.  A clinician diagnosed possible medial collateral ligament strain.  Treatment for injuries to the left ankle in 2001 and the Veteran's report to the September 2004 examiner of another left ankle injury earlier in 2004 did not mention the left knee. 

In August 2005, the RO received the Veteran's informal claim for service connection for the left knee. 

In January 2006, a VA contract physician examined both knees and the left ankle.  The Veteran reported the onset of pain in both knees four years earlier and was told that he had tendinitis in the knees caused by prolonged standing and walking.  He reported only occasional popping after two hours of weight bearing.  On examination, the physician noted that both knees were grossly normal without swelling, tenderness, effusion, locking sensation, crepitus, or subluxation.  Left knee range of motion and an X-ray were normal.  The physician diagnosed bilateral knee patella femoral syndrome (PFS) based on the subjective symptoms reported by the Veteran.  

In December 2006, the RO granted service connection for left knee patellofemoral syndrome and assigned a noncompensable rating, effective December 2004, the day following discharge from active service, based on the injury in service, the Veteran's reported popping symptoms but with a normal range of motion and no imaging studies showing indications of arthritis. 

In a December 2006 notice of disagreement with the initial rating, the Veteran noted that he walked with a limp and had very limited flexion of the left knee.    
  
During the June 2010 Board hearing, the Veteran testified that he could no longer play basketball or take long walks with his son because of knee pain.  He stated that his only treatment was with over-the-counter medication.

In September 2011, the Board denied a compensable rating for the left knee PFS because there was no evidence of limitation of motion, arthritis, instability, or subluxation.  The Board considered VA outpatient and private records of treatment 2005 to 2007 that were silent for any knee symptoms. 

In a December 2012 mental health examination, the Veteran reported that he was able to work as an armed security guard and as a truck driver at a saw mill. 

In January 2013, a VA physician noted a review of the claims file and the Veteran's report of moderate left knee aching, throbbing, and stiffness with a "pins and needles" sensation.  He was able to stand or walk for 10 to 20 minutes and avoided running or jogging.  He did not use a support device and had been treated by a private physician in 2010-11.  On examination, range of motion was normal and pain free with no additional loss of function on repetition.  There was no pain on palpation, instability, meniscus deficits, or loss of strength.  An X-ray was normal.  The physician evaluated the left knee as "unremarkable." 

In May 2013, the Court vacated the Board's decision because the Board failed to account for the lapse of time between the January 2006 examination and the June 2010 hearing.  The Court noted that it would not address the inconsistency between the January 2006 examiners findings and the Veteran's statement of his limitations in December 2006.  The record before the Court likely did not contain the results of the January 2013 examination.  

In January 2014, a VA physician's assistant (PA) noted the Veteran's report of working since active service as a youth mentor, sanitation crew leader, security officer, and forklift operator.  The PA noted a review of the claims file and that the record showed a previous diagnosis of tendonitis only for the left knee.  The Veteran that he could no longer do "anything he used to" including play basketball and that his only exercise was to "lift the TV remote and walk to the bathroom."  He reported that his job as a forklift operator required only three steps to the operator's position.  He did not use support devices.  On examination, left knee range of motion was normal and pain free with only a palpable click on extension which was likely benign.  There was no additional limitation on repetition.  There was no loss of strength, meniscus deficits, instability, or subluxation.  An X-ray of the left knee was normal.  The PA noted that the left knee tendonitis and left ankle sprain had resolved. 
 
In September 2015, the Board remanded the claim for the RO to perform an initial review of the two VA examinations in January 2013 and January 2014.  

In November 2015, the RO provided the Veteran and his representative a supplemental statement of the case.  The RO noted a review of VA and private treatment and examination records through January 2014 and continued to find that  an initial compensable rating for the left knee PFS was not warranted.  Therefore, there has been substantial compliance with the remand instructions because additional examinations of the left knee were obtained and reviewed by the RO.  

The Board finds that an initial compensable rating for left knee PFS is not warranted.  Although the Veteran is competent to report his observed symptoms such as aching, stiffness, sensory abnormalities, and limitations in mobility, the Board places much less probative weight on these reports as they are inconsistent with all clinical observations.  For example, in a December 2006 notice of disagreement with the initial rating, the Veteran noted that he walked with a limp and had very limited flexion of the left knee; however these limitations were not reported to or noted by examiners in 2006, 2013, and 2014.  The Veteran has not reported flare-ups or aggravating episodes that could explain intermittent exacerbations.  During the 2010 Board hearing, the Veteran noted that his only treatment was over-the-counter medication.  There is no evidence of physical therapy for the knee, and clinicians never noted the use of any support devices such as braces or canes that would be appropriate for a limp with very limited knee flexion.  The Board acknowledges his credible reports that he can no longer participate in sports such as basketball or take extended walks.  However, the Board also considered the impact of the Veteran's nonservice-connected spinal disabilities from multiple injuries sustained in post-service motor vehicle accidents as a contribution to his reduced athletic capacity.  

The Board places greatest probative weight on the clinical observations and imaging studies noted in the VA examination reports in 2006, 2013, and 2014  that consistently show no limitation of motion, no pain on motion, no instability, no loss of strength or reflexes, and no indications of degenerative disease.  Although the Veteran reported pain, stiffness, and lack of endurance, there is no pathology to support the reported symptoms.  Moreover, the PA in 2014 assessed the Veteran's previous diagnoses of tendinitis and PFS as having resolved.    

Therefore, as consistent observations fail to show limitation or pain on motion, meniscus deficits, instability or subluxation, with no imaging indications of arthritis or other degenerative disease, a compensable rating is not warranted for the entire period of time covered by the appeal.   

The Board considered whether referral for extra-schedular ratings is warranted in this case.  For extra-schedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In the second step of an inquiry into whether a claimant is entitled to extra-schedular rating, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the regional office or the Board of Veterans Appeals must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the extra-schedular regulation as "governing norms."  Id. 

When an analysis of the first two steps in an extra-schedular inquiry reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 38 C.F.R. § 3.321(b)(1).  Id. 

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee PFS is manifested only by subjective signs and symptoms such as pain, stiffness, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion, meniscus deficits, instability and subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257-61.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The appeal of individual ratings only involves evaluation of the left knee disability.  

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has not alleged, and the record does not indicate, that his left knee disorder renders him unemployable.  He reported to the examiner in 2014 that he was employed full time as a forklift operator.  Hence, on these facts, consideration of a TDIU in connection with the any higher rating claim on appeal is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for neck pain is denied.

Service connection for a right knee disorder, to include as secondary to a service-connected disability, is denied.

An initial compensable disability rating for left knee patellofemoral syndrome (PFS) is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


